Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 1 of 37




            UNITED STATES DISTRICT COURT
              DISTRICT OF CONNECTICUT
                     at New Haven

                Case No. 3:20-cv-00353-JAM


                In re: JOHN ALAN SAKON
                     Debtor-Appellant

                             Vs.

             A&F Main Street Associates, LLC
                   Creditor-Appellee


                   APPELLANT’S BRIEF

             Appeal of the Decision of the
             Bankruptcy Court of Hartford
     Denying Debtor’s Motion for Extension of Time
              To Accept or Reject Lease
           DOCKET NO. 19-21619 [85] [129]



                        May 15, 2020



                                   By:
                                         ______________________
                                           John Alan Sakon, Pro Se
                                           82 Folly Brook Lane
                                           Manchester, CT 06040
                                           Tel: (860) 793-1000
                                           Fax: (860) 675-4600
                                           Email: johnsakon@sakon.biz




                              1
           Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 2 of 37




                                Table of Contents

   I.   Table of Authorities Cases, Statutes and References         P. 3

  II.   Jurisdictional Statement                                    P. 5

 III.   Statement of Issues Presented                               P. 6

 IV.    Statement of the Case                                       P. 8

  V.    Background                                                  P. 11

 VI.    Summary of Argument                                         P. 14

VII.    Argument                                                    P. 17

VIII.   Conclusion                                                  P. 34

 IX.    Certificate of Compliance                                   P. 36

  X.    Notice and Certification                                    P. 36

 XI.    Appendix




                                         2
         Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 3 of 37




I.     Table of Authorities Cases, Statutes and References

     In re American Healthcare Mgmt., Inc., 900 F.2d 827, 830 (5th Cir. 1990)
     Page 18

     In re. Burger Boys, Inc., 94 F.3d 755, 761                Page 18

     In re Continental Airlines, 981 F.2d 1450, 1459-60 (5th Cir. 1990)
     Page 31

     In re Channel Home Ctrs., Inc., 989 F.2d 682 (3d Cir. 1993), cert.
     denied, 114 S. Ct. 184 (1993).                           Page 18, 19

     Matter of Curio Shoppes, Inc., 55 B.R. 148, 152 (Bankr.D.Conn.1985)
     Page 26

     In re Diamond Mfg. Co., Inc., 164 B.R. 189, 197-99 (Bankr. S.D. Ga.
     1994).                                                Page 34

 Eastport Assocs. v. City of Los Angeles (In re Eastport Assocs.), 935
 F.2d 1071 (9th Cir. 1991)                                Page 31

     Engel HJ, et al. European Journal Clinical Microbiology Infectious
     Diseases. 2009 Jul. 28 (7): 821-4.                       Page 8, 17

     In Re Foote, 277 B.R. 393 (Bankr. E.D. Ark. 2002)         Page 24,27

     F.B. Fountain Co. v. Stein, 97 Conn. 619, 626-27, 118 A. 47 (1922)
     Page 32

     Galvin v. Simons, 128 Conn. 616, 620, 25 A.2d 64 (1942) Page 33

     In Re Gromyko, Inc., 142 B.R. 20 (Bankr. D.R.I. 1992)    Page 23

     Housing Authority v. Hird, 13 Conn.App. 150, 155 (1988) Page 20

     In Re Island Helicopters, Inc., 211 B.R. 453 (Bankr. E.D.N.Y. 1997)
     Page 24

     In Re Issa Corp., 142 B.R. 75 (Bankr. S.D.N.Y. 1992)     Page 23


                                        3
    Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 4 of 37




In re Kong, 162 B.R. 86,91 (Bankr. E.D.N.Y. 1993).       Page 17

In re Lakes Region Donuts, LLC, 2014 Bankr. LEXIS 1183. *13 (Bankr.
D.N.H. 2014)                                         Page 22

In re Masterworks, Inc. 94 B.R. 262,267 (Bankr. C. Conn. 1988)
Page 25

In re Modern Textile, Inc., 900 F.2d 1184, 1191 (8th Cir. 1990) Page 32

Moody v. Amoco Oil Co., 734 F.2d 1200 (7th Cir.), cert. denied, 469
U.S. 982 (1984)                                          Page 33

Nicoli v. Frouge Corp., 171 Conn. 245, 247, 368 A.2d 74 (1976) Page
33

In Re Neville, 118 B.R. 14 (Bankr. E.D.N.Y. 1990)       Page 23

Presidential Village, LLC v. Melissa PHILLIPS et al. 325 Conn. 394, 397,
158 A.3d 772 (2017)                                      Page 20

R & R of Connecticut, Inc. v. Stiegler, 4 Conn.App. 240, 243-45, 493
A.2d 293 (1985)                                        Page 33

In re T.D.M.A. Inc., 66 B.R. 992, 995 (Bankr. E.D. Pa. 1986) Page 29

Stewart Foods, Inc., 64 F.3d 141 (4th Cir. 1995)        Page 33

In re Triangle Lab., 663 F.2d 463 (3d Cir. 1981)         Page 31

In re Watts, 2013. Bankr. LEXIS 4822*12 (Bankr. N.D. Iowa 2013)
Page 24

In re Wedtech Corp., 72 B.R. 464, 471-72 (Bankr. S.D.N.Y. 1987)
Page 19

17A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal
Practice and Procedure: Jurisdiction 2d §§ 4241-55 (2d ed. 1988).
Page 30


                                  4
             Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 5 of 37




II.     Jurisdictional Statement



           1.    The court has jurisdiction over this matter pursuant to 28 U.S.C.

      §§157, 365, 1334, 6006, 9014 and 9024. Venue is proper in this District

      pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

      pursuant to 29 U.S.C. § 157(b)(2). The statutory predicates for the relief

      requested herein are § 365(a) of the Bankruptcy Code and the Federal

      Rule of Bankruptcy Procedure.




                                            5
         Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 6 of 37




III.    Statement of Issues Presented

        1.   Whether the Court acted unreasonably and misapplied the facts

and law of the case in Denying Debtor’s Motion for an Extension of Time to

Accept or Reject Lease?1

        2.   Given the very unusual personal circumstances involving the

life and death health issues of the pro se Debtor arising during the


1
    There have been subsequent rulings of the Bankruptcy Court (Denying
Debtor’s Motion to Assume Lease, NO. 19-21619 [151]; And Granting A&F
Main Street Associates, LLC’s Motion For Relief from Stay NO. 19-21619
[150]) which rely upon the same fact set and the underlying ruling that the
Lease of A&F has terminated.
        The debtor has filed a Motion to Reconsider the issue whether the
lease of A&F has terminated and the Bankruptcy Court has received
extensive briefing as to the issue [177] [205] [206] [222] [223] [224] [225]
[228]. These Pending Motions before the Bankruptcy Court rely upon the
same fact set as this appeal, have been extensively briefed and the matter
is now been taken under advisement by the Bankruptcy Court as to
whether the lease has in fact terminated.
        Since an adverse ruling by the Bankruptcy Court as to whether the
Lease of A&F has terminated on subsequent motions will also be appealed,
the District Court may seek to demur on the present appeal pending a
ruling by the Bankruptcy Court on other underlying motions as to the issue
whether the lease of A&F has in fact terminated.




                                       6
       Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 7 of 37




pendency of the Automatic Stay, did the court act unreasonably in refusing

to grant the debtor an Extension of Time to Accept or Reject the Lease by

and between Sakon and A&F Main Street Associates, LLC (“A&F”)?

     3.    Whether the Bankruptcy Court properly erred in denying a

Motion for Extension of Time by ruling that the lease by and between

Sakon and A&F Main Street Associates had in fact terminated?

     4.    Did the court err in the determination that the lease of A&F had

terminated pre-petition?

     5.    Did the court err by failing to hold an evidentiary hearing as to

whether the underlying facts were not contested?

     6.    Was the court’s reasoning that the lease had terminated pre-

petition in error when the issue was presented to a Connecticut Court pre-

petition and the Connecticut Court entered no such ruling?




                                      7
       Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 8 of 37




IV.   Statement of the Case

      1.    A Chapter 11 Bankruptcy was filed by the movant on

12/19/2019.

      2.    On 11/26/2019, the debtor John Sakon (“Sakon” or “debtor”)

had a routine out-patient arthroscopic knee surgery.2 Days afterward,

Sakon experienced a severe life or death complication of the surgery

arising from a Serratia Marcescens Surgical Site Infection (“SSI”)3. Sakon

was admitted to hospital on 12/18/2019, had emergency surgery, remained

hospitalized until 12/20/ 2019 and continued on Nurse assisted IV Antibiotic

homecare programmed from 12/18/2019 to the end of January 2020.4



2
  Said surgery was necessitated when the debtor was hit by a truck coming
from the rear while riding his bicycle in a Memorial Day Bike Rally in the
town of Glastonbury. The driver of the truck was Michael K. Roberts who is
the Deputy Director of Emergency Services and a sworn officer for the
creditor town of Glastonbury. Debtor has filed motion [237] with the
Bankruptcy Court to retain the law firm of Billings Barrett and Bowman to
bring a liability claim arising from the incident.
3
 In a population-based study of Serratia bacteremia, the 7-day and 6-month
mortality rates were 5% and 37%, respectively. Engel HJ, et al. European
Journal Clinical Microbiology Infectious Diseases. 2009 Jul. 28 (7): 821-4.
Since the debtor was age 65, his risk of mortality increased. As a direct
result of his Serratia infection, the debtor had a compromised immune
system; thereby making him an “at-risk” person requiring quarantine.
4
 Survival rates increase if the patient is removed from other hospital
infection risks and quarantined in his home.



                                      8
       Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 9 of 37




Sakon continued under close care by Infectious Disease Physicians thru

March 2020 when his vitals and tests began to return to normal.

      3.     On 12/13/ 2019, the creditor A&F Main Street Associates, LLC

(“A&F”) filed a Motion for Relief from Stay [55]. Said motion was ruled not

to be in compliance with the rules and a Deficiency Notice was issued by

the Court [56]. An Amended Motion for Relief from Stay was filed on

12/18/2019 [59]. Questions remain as to adequate service of process of

[59][88].5

      4.     On 12/26/2019, the debtor moved for a Temporary Stay of

Proceedings [63] up to and including 01/31/2020 due to his life or death

illness. The court granted the stay to 01/15/2020 and ordered a Telephonic

Status Conference on that date [64]. At said Telephonic conference on

1/15/2020, the court extended the Temporary Stay of Proceedings to

1/31/2020 [66]. By doing so, the Bankruptcy Court acknowledged the

contentions of debtor’s medical condition and his prescribed treatment

plan. See Ruling page 4.




5
 Sakon has moved for sanctions [239] under Rule 9011 to strike A&F’s
motion [59] and pleading [88] for failure of service of process.




                                     9
        Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 10 of 37




        5.   On 01/21/2020, the debtor filed a Motion for Extension of Time

to Accept or Reject Lease of A&F [85]. In said motion, the debtor

requested additional needed time to determine his plan of reorganization.

        6.   On 02/05/2020 a hearing was held on [85][88]. Debtor

appeared at said hearing in a greatly diminished capacity.6 As the audio

record of the hearing will reflect, the Debtor had difficulty even standing due

to his impaired capacity and was confused during the proceedings. Debtor

declared at said hearing that he had not seen or received A&F’s Objection

to the Extension of Time to Accept or Reject the Lease [88].

        7.   On 03/02/2020, the court in ruling [129] denied Debtor’s Motion

[85] for Extension of Time to Accept or Reject Lease making Motion [116]

moot.

         A. In said ruling the court ruled the Lease had terminated pre-

petition under Connecticut State Law.

         B. In said ruling, the court made findings of fact as to the

termination of the lease without holding an evidentiary hearing.




6
  Blood tests taken on 02/04/2020 (reported 02/06/2020) showed, inter alia,
highly abnormal results on critical vitals thereby affirming Debtor’s
diminished capacity at the 02/05/2020 hearing. If required, these blood
tests will be provided to this court.



                                        10
        Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 11 of 37




         C. In said ruling, the court claimed “uncontested facts” without

 holding an evidentiary hearing or inquiring with the debtor whether he

 contested said facts.

         D. In said ruling, the court claimed sufficient legal authority, when

 the legal authority cited did not support the ruling.



V.   Background

        1.     The Debtor’s primary asset is an assemblage of 13.5459

 Surveyed Acres of real property with Special Permit approvals to construct

 94,640 Square Feet of retail and restaurant uses (entitled the “The

 Shoppes at Avalon” or “property”) located in Glastonbury, Connecticut.

 The property comprises four independent parcels of land further described

 as follows:

        A.     131 Griswold Street, Glastonbury, Connecticut a parcel of land

               with improvements thereon of 3.3904 acres identified on the

               Glastonbury Land Records at Volume 404 and Page 1080.

        B.     #N2B Griswold Street, Glastonbury, Connecticut a parcel of

               vacant land of 1.8576 acres identified on the Glastonbury Land

               Records at Volume 102 and Page 237.

        C.     #E8A Main Street, Glastonbury, Connecticut a parcel of land



                                         11
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 12 of 37




           with improvements thereon of 4.9493 acres identified on the

           Glastonbury Land Records at Volume 920 and Page 209.

       D. Area Subject to Lease of A&F Main Street Associates in Favor

           of John Alan Sakon known as #2980 Main Street, Glastonbury,

           Connecticut being a parcel of land of 2.5597 acres identified on

           the Glastonbury Land Records at Volume 1245 Page 177.

           Hereinafter the “Lease”.

       E. Together with all rights and easements as shown in said

           survey.

     2.    In the initial Bankruptcy Filing, the Debtor valued the primary

asset showing a combined “AS-IS” value of the assemblage as

$11,430,000. The value the debtor used in his filings was predicated upon

an MAI appraisal of the primary asset prepared in the 07/18/2019 for the

refinancing of the property.7   The corresponding debt is approximately

$6,000,000.

     3.    The debtor was forced into bankruptcy by attempts of the

creditor town of Glastonbury to seize the primary asset. While the public

record will show the debtor applied for and was granted his entitlements no


7
 The appraisal has subsequently been filed with the court on 02/20/2020
Docket [115].



                                      12
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 13 of 37




less than 7 times by the creditor town of Glastonbury Zoning Commission,

his attempts to close on a loan commitment to refinance the debt was

frustrated when Glastonbury administrative officials declared the debtor’s

entitlements had expired.8 While the debtor claims the town officials libeled

and slandered the asset, the plan of reorganization is to confirm the

entitlements for an 8th time to allow take-out refinancing of the asset to

proceed and move for a dismissal from Chapter 11.

      4.    The Amended Lease property is integral to the reorganization

of the Chapter 11 estate. The value of the property of $11,430,000 is the

value in assemblage.       It is the debtor’s contention that without the

leasehold property there is no assemblage, any reorganization is


8
   The public record will also show the debtor is a whistleblower of
corruption by the administration of the town of Glastonbury. After coming
forth as a whistleblower, the town of Glastonbury Police falsely arrested the
debtor 5 times on 11 felonies and 3 misdemeanors. The debtor has
prevailed at trial in all the charges except one of the felonies which remains
pending (the debtor refused a plea of A/R from the State and requested a
Jury Trial). The creditor town of Glastonbury successfully got a judgment
of foreclosure on the primary asset while the debtor was incarcerated
before he could raise bond. The debtor has listed the false arrests actions
in the petition as 33. Schedule of Potential and Pending Claims Against
Third Parties Items #2, #4, #5, #7, #11. The Law Office of John Williams
has agreed to pursue false arrest charges against the town on behalf of the
debtor and a motion to approve the retention of Attorney Williams will be
filed in the Bankruptcy Court shortly.



                                      13
          Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 14 of 37




  impossible and the divided properties will have less value than the current

  debt.



VI.   Summary of Argument

          1.   This appeal deals solely with the denial of Debtor’s Motion for

  the Extension of Time to Accept or Reject the Lease of A&F [85]. However,

  a simple motion for extension of time to deal with a life or death medical

  issue of the debtor mutated into a question as to whether the Court was

  presented with sufficient legal authority and uncontested facts to determine

  whether there is, in fact, a lease to assume or reject. By this mutation of a

  simple Motion for Extension of Time into multiple issues, the debtor was

  denied the appropriate due process of law and the court erred.

          2.   Error Surprise. The Notice of hearing on 02/05/2020 [91] was

  docketed to solely deal with the issue of the Extension of Time to Accept or

  Reject the Lease [85]. The debtor appeared in a dimished physical state

  (hence the need for an extension of time) and was not prepared to deal

  with the substantive issues of A&F’s Motion for Relief from Stay [55][59].

  However, it his Objection to the Extension of Time to Accept or Reject

  Lease [88], the attorney for A&F factually argued the merits of its Motion for

  Relief from Stay [55][59]. While the debtor was pro se, the debtor did



                                        14
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 15 of 37




announce at the hearing that he was unaware of the 01/28/2020 filing of an

“Objection to the Motion for Extension of Time to Accept or Reject Lease”

filed by A&F [88] and asked opposing counsel for a copy. 9 In fact, to

demonstrate the confusion of the debtor, who was seeking an extension of

time as he was clearly under a diminished capacity to begin with, the

docket entry filed by the Court after the hearing [93] clearly demonstrates

that the court was considering the matter as a Motion to Assume/Reject the

Lease and not as a Motion for Extension of Time. From the Docket Sheet:
         93

         02/05/2020

         Hearing Held. Matter under advisement (RE: [85] Motion to Assume/Reject filed by Debtor John Alan
         Sakon).

         02/05/2020

         Matter Under Advisement (RE: [85] Motion to Assume/Reject filed by Debtor John Alan Sakon). Matter
         Placed Under Advisement on 2/5/2020. (Text entry; no document attached.)

It is clear that the court’s intention was to deal with the Motion to

Assume/Reject at the 02/05/2020 hearing. This worked surprise on the pro

se debtor as he was only prepared to argue the Motion for Extension of

Time due to his serious medical condition. By taking up arguments as to

an issue that was not calendared and for which the debtor was not

prepared worked surprise on the debtor and so did the court err.

9
 Sakon has moved for sanctions [239] under Rule 9011 to strike A&F’s
motion [59] and pleading [88] for failure of service of process.




                                                   15
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 16 of 37




      3.    Error Uncontested Facts. A primary error of the court in its

ruling was the finding that there were uncontested facts. This was a hearing

on a Motion for Extension of Time. This was not a hearing on whether a

lease could be assumed on the allegation that the lease had terminated

pre-petition. Normal due process would require the movant (A&F) to

present evidence to support factual allegations that the Lease had

terminated by the weight of the evidence. The debtor was denied his due

process rights by denying the debtor the right to contest the fact set and

relevant allegations of the movant A&F. The court ruled that at the hearing

it was presented with uncontested facts to determine the threshold question

as to whether there was a lease. This dealt with the substantive issue of

A&F’s Motion for Relief from Stay [55][59] and not a simple Motion for

Extension of Time [85]. The fact set was and is hotly contested by the

Debtor as clearly argued in subsequent pleadings [Motion to Assume

Lease of A&F [116]].

      4.    Res Judicata. A 98-year Ground Lease was entered into by

the debtor and Mary Randazzo Trustee (Successor A&F Main Street

Associates, LLC (“A&F”)) on February 11, 1999. At the time of the Motion,

the lease was in its 20th year. In its ruling, the Bankruptcy Court

acknowledged “Whether a lease has terminated is a question of state law.



                                       16
          Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 17 of 37




   See In re Kong, 162 B.R. 86,91 (Bankr. E.D.N.Y. 1993).” The Bankruptcy

   Court when on to conclude that the Lease, and the Debtor’s rights,

   thereunder, terminated pursuant to Connecticut law upon service of a pre-

   petition Notice to Quit. However, a Connecticut Court did take up the

   matter as to the pre-petition Notice to Quit in a Summary Judgment

   Proceeding for Possession prior to the filing of Bankruptcy and the

   Connecticut Court did not rule the lease had terminated under Connecticut

   Law. Therefore, the issue as to whether the lease had terminated pre-

   petition was Res Judicata. While the Bankruptcy Court acknowledged the

   hegemony of State Law, the court ruled contrary to the decision of the

   Connecticut Court and in doing so acted as a de facto court of appeal. In

   doing so the Bankruptcy Court erred.

VII.    Argument

          1.   On 11/26/2019, the debtor John Sakon (“Sakon” or “debtor”)

   had a routine out-patient arthroscopic knee surgery.       Days afterward,

   Sakon experienced a severe life or death complication of the surgery

   arising from a Serratia Marcescens Surgical Site Infection (“SSI”)10. Sakon


   10
     In a population-based study of Serratia bacteremia, the 7-day and 6-
   month mortality rates were 5% and 37%, respectively. Engel HJ, et al.
   European Journal Clinical Microbiology Infectious Diseases. 2009 Jul. 28
   (7): 821-4. Since the debtor was age 65, his risk of mortality increased. As
   a direct result of his Serratia infection, the debtor had a compromised


                                        17
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 18 of 37




was admitted to hospital on 12/18/2019, had emergency surgery, remained

hospitalized until 12/20/ 2019 and continued on Nurse assisted IV Antibiotic

homecare programmed from 12/18/2019 to the end of January 2020.

Sakon continued under close care by Infectious Disease Physicians thru

March 2020 when his vitals and tests began to return to normal.

  a. The debtor sought an extension of time of the Determination Period

     for cause. See In re Channel Home Ctrs., Inc., 989 F.2d 682 (3d Cir.

     1993), cert. denied, 114 S. Ct. 184 (1993).         In enacting section

     365(d)(4) of the Bankruptcy Code, Congress recognized that in some

     cases additional time would be required for bankrupt lessees to

     decide whether to assume or reject leases. In those circumstances,

     upon adequate demonstration of cause, bankruptcy courts may grant

     lessees extensions of time in which to assume or reject.            In re

     American Healthcare Mgmt., Inc., 900 F.2d 827, 830 (5th Cir. 1990).

  b. It is well-established that the factors in support of an extension of time

     under 365(d)(4) of the Bankruptcy Code include, among others,

     “whether the debtor has had sufficient time to formulate a plan of

     reorganization,” In re. Burger Boys, Inc., 94 F.3d 755, 761. From the



immune system; thereby making him an “at-risk” person requiring
quarantine.



                                      18
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 19 of 37




      fact set presented, it is clear the debtor John Sakon did not have

      sufficient time to formulate a plan. The debtor faced a life or death

      medical condition and it would be unreasonable to think the debtor

      had sufficient time to focus on, much less, formulate his plan.

   c. An extension of time was warranted where the leases are an

      important asset of the estate such that the decision would be central

      to any plan of reorganization. In re Wedtech Corp., 72 B.R. 464, 471-

      72 (Bankr. S.D.N.Y. 1987); accord Channel Home Ctrs., 989 F.2d at

      689. By the appraisal presented, it is clear the Lease is an important

      asset to the estate.

      2.    A Ground Lease was entered into by the debtor and Mary

Randazzo Trustee (Successor A&F Main Street Associates, LLC (“A&F”))

on February 11, 1999. This court had concluded that the Lease, and the

Debtor’s rights, thereunder, terminated pursuant to Connecticut law upon

an alleged service of a pre-petition Notice to Quit. Therefore, the court

ruled, pursuant to the provisions of 11 U.S.C. § 362(b)(10), the Lease is not

subject to the automatic stay as the lease terminated pre-petition.

Accordingly, the court denied debtor’s Motion for Extension of Time to

Accept or Reject the Lease.




                                      19
   Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 20 of 37




a. In its ruling the Bankruptcy Court’s cites Presidential Village, LLC v.

   Melissa PHILLIPS et al. 325 Conn. 394, 397, 158 A.3d 772 (2017).

   The application of this legal precedent is in clear error. As the

   Connecticut Supreme Court ruled:

         “The lease is neither voided nor rescinded until the landlord
         performs this act and, upon service of a notice to quit
         possession, a tenancy at will is converted to a tenancy at **779
         sufferance.”” (Citations omitted.) Housing Authority v. Hird, 13
         Conn.App. 150, 155, 535 A.2d 377, cert. denied, 209 Conn.
         825, 552 A.2d 433 (1988).”

   However, in citing Presidential, the Bankruptcy court is citing a

   precedent for a tenancy-at-will lease and seeking to apply it to a 98-

   year Ground Leasehold in its 20th year. A Tenancy-at-will is a

   property tenure that can be terminated at any time by either

   the tenant or the owner or landlord. It exists without a contract or

   lease and usually does not specify the length of a tenant's duration or

   the exchange of payment. In other words, Presidential involved a

   lease which can be terminated at will by either party. In Presidential,

   the Landlord did terminate the lease by filing a Notice to Quit. The

   instant case is a 98-year written Ground Lease which cannot be

   terminated at will by either party. A tenancy-at-will, by its nature,

   holds no equity in a leasehold estate. While a 98-year Ground Lease

   holds a significant amount of equity in the leasehold estate and such


                                    20
       Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 21 of 37




      equity becomes part of the Bankruptcy estate. The fact set of

      Presidential Village, LLC gives no credence to the court’s decision in

      the instant case and was used in error.

   b. The courts reliance on: Housing Authority v. Hird, 13 Conn.App. 150,

      155 (1988) is equally flawed. The lease in Housing Authority was a

      month to month lease which could be terminated by either party at

      will. Such precedents simply do not apply to a 98-year ground lease

      that is in its 20 year of existence. A 98-year Commercial Ground

      Lease comprises a Leased Fee and a Leasehold estate. The

      leasehold estate, by its very 98-year nature, will have a substantial

      equity interest. Such an interest in equity becomes part of the

      Bankruptcy Estate. There is no equity interest in Housing Authority.


      3.    In its oral argument, A&F cited the following case laws in

support of its position:




                                      21
       Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 22 of 37




The movant’s assertion that the lease had unequivocally terminated

prepetition has no evidence save for his own claims. All the claims made

by the A&F in his pleading at [59]                                           , save

for the first paragraph as to ownership, is disputed and the debtor leaves

A&F to his proof. An evidentiary hearing was required as to these

allegations and should have been held. Given the debtor’s health and

diminished mental state on 02/05/2020, the court acted unreasonably in

refusing the extension of time to accept or reject the lease. The court’s

ruling that there was “uncontested facts” is simple error. The court further

erred by taking up the substantive issues of pleading [59] Motion for Relief

from Stay which debtor had not yet had opportunity to brief. This is

procedural error.

      4.       However, an evidentiary hearing may not be necessary as

the ruling of the Bankruptcy Court and the claim of A&F lacks one

critical element. In all the cases cited in the 2nd District and across the

country, the courts have only concluded that a lease had unequivocally

terminated when there was evidence of a writ or judgment of possession

that issued pre-petition.11 In all but one case cited by the A&F in all its oral


      11
           In 2005, Congress added an exception to the automatic stay provisions. The
Congress decreed that any residential eviction proceedings in which the landlord



                                           22
       Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 23 of 37




arguments, evidence that a lease had terminated pre-petition was found by

a writ or judgment of possession issued by a State Court pre-petition.

   a. In making its decision, the Bankruptcy Court cited In Re Neville, 118

       B.R. 14 (Bankr. E.D.N.Y. 1990). However, in Neville, the court found

       that the District Court of Nassau County issued a final judgment of

       possession and warrant of eviction on October 30, 1989. The debtor

       filed a petition for relief under Chapter 11 on May 21, 1990.

       Therefore, the Debtor's lease terminated pre-petition and the court

       denied a stay of proceedings. In Re Neville is cited by (In Re Issa

       Corp., 142 B.R. 75 (Bankr. S.D.N.Y. 1992), where the court denied a

       Motion to Assume an Executory Contract and denied a stay of

       proceedings as a warrant of eviction was issued by the Civil Court of

       New York pre-petition.) In Re Neville is also cited by (In Re Gromyko,

       Inc., 142 B.R. 20 (Bankr. D.R.I. 1992) where the Court denied the



obtained a judgment of possession prior to the filing of the bankruptcy petition may be
continued. While the 2005 congressional act spoke to only residential properties, the
principal is clear. It would appear the Bankruptcy Courts of our nation have applied
this principal voiced by the Congress for residential leases to non-residential leases.
As the following case law clearly demonstrates, a landlord must obtain a judgment of
possession prior to the filing of the petition to seek relief from the automatic stay for a
termination of the lease.




                                             23
   Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 24 of 37




  stay of proceedings as the parties stipulated that the lease had

  terminated pre-petition under Rhode Island Law.) In Re Neville is also

  cited by (In Re Island Helicopters, Inc., 211 B.R. 453 (Bankr.

  E.D.N.Y. 1997) where the Bankruptcy court found that the state court

  ruled and issued an order that the debtor’s interest in the Heliport had

  terminated pre-petition). In Re Neville is also cited by (In Re Foote,

  277 B.R. 393 (Bankr. E.D. Ark. 2002) where the court denied a stay

  of proceedings as the Arkansas court entered a writ of possession

  pre-petition).

b. The Attorney for A&F went on to cite the unreported decision In re

  Lakes Region Donuts, LLC, 2014 Bankr. LEXIS 1183. *13 (Bankr.

  D.N.H. 2014). This case reaffirms those cited above. The New

  Hampshire Circuit Court issues a Writ of Possession on June 11,

  2013 and the petition was filed on July 19, 2013. Therefore, the

  Bankruptcy Court ruled the lease was terminated by the State Court

  pre-petition and relief from a stay of proceedings was granted.

c. Lastly the final case cite by A&F (In re Watts, 2013. Bankr. LEXIS

  4822*12 (Bankr. N.D. Iowa 2013)) is akin to the cases cited above.

  (supra, In Re Neville, In Re Issa Corp., In Re Gromyko, Inc., In Re

  Island Helicopters, Inc., In Re Foote, In Re Lakes Region Donuts,



                                  24
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 25 of 37




      LLC). The Cedar County Court entered a judgment of possession on

      October 25, 2012. The Iowa Supreme Court affirmed the ruling on

      March 8, 2013. On March 19, 2013, the Debtors filed their petition in

      bankruptcy. The bankruptcy court granted a Motion for Relief from

      Stay as the lease had terminated pre-petition by a ruling of the State

      Court.

      5.    The Bankruptcy court goes on to cite In re Masterworks, Inc. 94

B.R. 262,267 (Bankr. C. Conn. 1988). While this is a Connecticut Case

and an analog to the instant action, Masterworks but does not support the

decision of the court that the lease had terminated pre-petition. In

Masterworks, the Connecticut Bankruptcy Court held a Connecticut Lease

terminated pre-petition without a writ of possession issued by a Connecticut

Court. While Judge Shiff’s decision is at odds with the cases cited above

as a writ or judgment of possession had not issued pre-petition (supra, In

Re Neville, In Re Issa Corp., In Re Gromyko, Inc., In Re Island Helicopters,

Inc., In Re Foote, In Re. Lakes Region Donuts LLC.), the ruling was not

appealed. However, Judge Shiff went on to note:

      “Although the lease was terminated, Rich may not evict Masterworks

      without obtaining a summary process judgment in state court, which

      may consider the equities of the case under an anti-forfeiture doctrine



                                      25
           Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 26 of 37




          adopted in Connecticut. See Matter of Curio Shoppes, Inc., 55 B.R.

          148, 152 (Bankr.D.Conn.1985).”

Judge Shiff found that Masterworks offered no explanation that would

excuse the default.12           This is not true in the instant case.           While the

underlying issue was a simple motion for extension of time, if the court

was issuing a ruling on the Motion for Relief from Stay, it would have

erred in granting such relief under the given fact set.

      a. A&F did move for a summary process judgment in the Connecticut

          Court and the matter did come to trial on 8/14/2019.

      b. While A&F moved for a judgement of possession, the debtor not

          only counterclaimed the doctrine of anti-forfeiture, the debtor

          counterclaimed the rent had terminated for the term of the Lease

          pursuant to the terms of the Lease.13

      c. The matter did go to trial and the parties choose to settle at trial

          rather than the landlord risks the loss of rent for the remaining 78-



12
     While not relevant here, the debtor finds Judge Shiff’s ruling questionable as to
jurisdiction. See debtor arguments in [225] paragraph 4. Abstention and Jurisdiction.

13
     See [115 – Exhibit A] 2nd Amended Answer and Special Defenses in re: A&F Main
Street Associates, LLC vs. Sakon, Superior Court of Connecticut, J.D. of Hartford
Housing Session, dated June 18, 2019.




                                               26
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 27 of 37




      years under the terms of the lease or the tenant risk a termination of

      the lease.

   d. The Connecticut Superior Court (Hon. Rupal Shah) did take up the

      matter and ordered the entry of a Stipulation between the parties.

   e. It is clear from the “Stipulation” [176 Exhibit C], that the parties

      agreed to and the Connecticut State Court ordered,                 that if

      bankruptcy was filed before 12/02/2019 then the Stipulation was

      not to be considered as a judgment of possession. Therefore, the

      Lease did not terminate.

   f. A Connecticut Court did take up the matter and ordered the

      Stipulation.    The Connecticut Court did not rule the Lease had

      terminated and did not grant a judgement of possession pre-

      petition.    This is the law of this case.   In ruling otherwise, the

      Bankruptcy court erred.

      6.    In a subsequent ruling in the instant case, the Bankruptcy court

affirmed its decision that the lease had terminated pre-petition by citing yet

another precedent: In re Foote, 277 B.R. 393, 396 (Bankr. E.D. Ark. 2002).

Citing In re Foote, the Bankruptcy’s court specifically ruled “Section

362(b)(10) provides, in relevant part, that the automatic stay does not apply

to “a lease of nonresidential real property that has terminated by the



                                      27
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 28 of 37




expiration of the stated term of the lease[.]” 11.U.S.C. § 362(b)(10).

“Because the debtor has no interest in a validly terminated lease, the

automatic stay does not preclude a lessor from taking possession of

property leased to a debtor under a terminated nonresidential real property

lease.” This court’s error is manifest in a clear reading of Foote as the

Arkansas State Court had issued a writ of possession to Foote pre-

petition. In the instant case, the Connecticut State Court has not issued a

writ of possession, much less even held a hearing on a writ of possession.

Therefore, Foote is not on point and a question remains if the lease had

terminated pre-petition by a mere service of a Notice to Quit by the creditor

absent any ruling by a Connecticut Court. In fact the Stipulation of the

parties states: “7. Notwithstanding the language above, if the defendant

files for bankruptcy in the Federal Court prior to December 2, 2019, then

this agreement shall not be construed as a judgment of possession.”

      7.    The debtor questions the jurisdiction of this court to determine

whether a lease had terminated under Connecticut State Law pre-petition

when a Connecticut State Court had the opportunity to, but failed to rule as

such. This court appears to be acting in an appellate capacity to the

Connecticut Court’s ruling and has no authority to do so. The Stipulation




                                      28
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 29 of 37




was not a judgment of possession pre-petition. Therefore, the Stipulation

was subject to events which were did occur post-petition.

     a. Further, the Bankruptcy Court has no jurisdiction to rule a 98-year

        Ground Lease had terminated without the clear ruling of a

        Connecticut Court that the lease was terminated pre-petition. As a

        part of the settlement of the aforementioned litigation, on

        08/14/2019, the debtor and A&F Main Street Associates LLC,

        (“A&F”) stipulated that the Lease would not terminate pre-petition if

        bankruptcy was filed. Therefore, A&F’s claim that the lease has

        terminated pre-petition is false. Said Stipulation was made an

        order by the Connecticut State Superior Court. The (II) claim of

        A&F that the lease had terminated based upon its own terms is

        also false as all events cited were pre-settlement. An evidentiary

        hearing would have clearly shown to this court that Sakon refused

        to pay rent and filed a counterclaim pursuant Article 32 of the

        Ground lease claiming there was a violation of the terms and

        conditions of the Release Agreement and no rent was owed. See

        [115 – Exhibit A page 6].

     b. Case law cited above clearly shows that to determine whether a

        lease has terminated pre-petition, the Bankruptcy Court must look



                                     29
Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 30 of 37




  to a ruling that a writ or judgment of possession must have been

  granted by a State Court pre-petition. Hence to guard against a

  misconception that the lease has terminated, if bankruptcy was

  filed, the parties stipulated there was no judgment of possession.

  See “Stipulation” [176 - Exhibit C] which states:

     i. “7. Notwithstanding the language above, if the defendant

        [Sakon] files for bankruptcy in the Federal Court prior to

        December 2, 2019, then this agreement shall not be

        construed as a judgment of possession.”

c. In ruling the Lease was terminated, this court has violated the

  doctrine of Abstention and exceeded its jurisdiction. Only a State

  of Connecticut Court could rule a Connecticut Lease had

  terminated under Connecticut Law pre-petition and the evidence

  of it having done so would have been found in a writ or judgment

  of possession pre-petition.    "Abstention" is a judicially created

  doctrine to resolve conflicts between Federal and state court and

  is based on comity with state courts. See 17A Charles Alan

  Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice

  and Procedure: Jurisdiction 2d §§ 4241-55 (2d ed. 1988).

  However, abstention in the context of bankruptcy cases is



                                30
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 31 of 37




           statutory, see 28 U.S.C. § 1334(c), and has been extended to

           administrative and Federal forums. See Eastport Assocs. v. City

           of Los Angeles (In re Eastport Assocs.), 935 F.2d 1071 (9th Cir.

           1991) (district court did not abuse its discretion by abstaining to

           local administrative proceedings to resolve issues in adversary

           proceeding); In re T.D.M.A. Inc., 66 B.R. 992, 995 (Bankr. E.D.

           Pa. 1986) ("the statement that '[n]othing . . . prevents a district

           court in the interests of justice' from abstaining . . . probably

           applies to reference to federal as well as state forums").

      d. A Connecticut Court did take up the matter and did not rule the

           Lease had terminated and did not grant a judgement of

           possession pre-petition. This is the law of this case. By ruling

           the lease had terminated, this court has effectively acted as an

           appellate body and exceeded its jurisdiction. By doing so, this

           court violated the doctrine of Abstention.

      8.      A&F’s filings in this court are contrary to its position. A&F has

filed a creditor claim with this court of $97,500 arising out of the Stipulation.

In re Continental Airlines, 981 F.2d 1450, 1459-60 (5th Cir. 1990) a contract

continues to exist post-petition stating that “[a]n agreement cannot ‘exist’

for one purpose yet take on a ‘nonexistent’ quality which works to the



                                        31
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 32 of 37




advantage of one party or the other.” By filing its claim, A&F confirms the

Executory Contract (Stipulation) remains in effect and that the payment of

$97,500 is a prepetition personal extension of credit to the debtor. If the

claim of $97,500 was not a personal extension of credit or if the lease had

terminated as claimed, then A&F has filed a fraudulent claim!

  a. In re Modern Textile, Inc., 900 F.2d 1184, 1191 (8th Cir. 1990)

     executory contracts are “an existing and continuing legal obligation of

     the debtor” subject to rejection. Therefore, if the debtor elects to

     reject the contract during the stay, no monies would be due.          By

     making its claim for a debt of $97,500, the creditor A&F

     acknowledges its claim as a pre-petition debt. Therefore, only the

     lease and tax payments in 2020 are currently due to accept the

     Amended Lease into the bankruptcy estate and the $97,500 gets

     assigned to A&F’s filed claim as a prepetition extension of credit.

     9.    This court may take Judicial Notice the debtor has already

invested and paid to A&F over $350,000 in lease payments over the last

20 year of this 98-year term. Connecticut courts have traditionally

employed equitable principles in lease termination matters. F.B. Fountain

Co. v. Stein, 97 Conn. 619, 626-27, 118 A. 47 (1922) (“... [E}quity will

relieve when the delay has been slight, the loss to the lessor small, and



                                     32
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 33 of 37




when not to grant relief would result in such hardship to the tenant as to

make it unconscionable to enforce literally the condition precedent of the

lease”). See also Nicoli v. Frouge Corp., 171 Conn. 245, 247, 368 A.2d

74 (1976); Galvin v. Simons, 128 Conn. 616, 620, 25 A.2d 64 (1942); R &

R of Connecticut, Inc. v. Stiegler, 4 Conn.App. 240, 243-45, 493 A.2d

293 (1985). It is clear to me that even in the absence of waiver, under the

circumstances in this matter, no Connecticut court would enforce a

forfeiture of the lease.     A Connecticut Court would be unlikely to

terminate a 98-year lease, after 20 years and $350,000 payments of rent

on a vacant piece of property, for a claimed 60 day default. Remember

the intervening sabotage occurred post Stipulation.

      10.   It is widely held that a contract or lease no longer in existence is

not executory and cannot be assumed. See In re Stewart Foods, Inc., 64

F.3d 141 (4th Cir. 1995). However, the termination process must be

complete and not subject to reversal. See Moody v. Amoco Oil Co., 734

F.2d 1200 (7th Cir.), cert. denied, 469 U.S. 982 (1984); In re Triangle Lab.,

663 F.2d 463 (3d Cir. 1981). Since performance of the Stipulation was

anticipated by its terms to be a post-petition event and provided for a

means of reversal of the “claimed terminated lease” (sic) post-petition, the

original Lease is assumable. And this court erred.



                                      33
              Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 34 of 37




          a. The debtor in possession must seek a hearing even to assume or

             reject any Lease or Executory Contract. Only then can a non-debtor

             claim any default during the Stay of Proceedings. See; In re Diamond

             Mfg. Co., Inc., 164 B.R. 189, 197-99 (Bankr. S.D. Ga. 1994).

          b. Since any claim by A&F of a post-petition Default by Sakon could

             only arise after the debtor in possession has moved to assume the

             lease or Executory Contract. The court erred in taking up the issue in

             a simple Motion for Extension of Time. Andy claim of default was an

             issue to be taken up in a hearing on a Motion to Assume or Reject

             the Lease.



VIII.     Conclusion

             The error of the Bankruptcy Court is a procedural one. By confusing

        a simple Motion for Extension of Time arising out of a unique life or death

        illness with a Motion to Accept or Reject a Lease did the court err. The

        court had good cause to grant the Motion for Extension of Time to Accept

        or Reject a Lease and had already granted a General Stay of Proceedings

        for the same good cause.

             The second error of the court was to allow A&F to argue the merits of

    its Motion for Relief from Stay in the Motion for Extension of Time hearing.



                                             34
      Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 35 of 37




At no time did A&F argue the Debtor was not deserving of an Extension

due to his illness. Rather, the court allowed the creditor A&F to take

advantage of the situation in mutating the hearing to one as to whether the

lease had terminated.

      The court’s error is manifest in the statement that it had “uncontested

facts”. Aside from the fact that the burden of proof was on A&F to prove its

allegations, the hearing on the Motion for Extension of Time was not an

evidentiary hearing. No oaths were taken and no witnesses were called.

      None of the legal cites relied upon the Bankruptcy Court do not

support its decision. The overwhelming case law cited in this brief does not

support the decision of the Bankruptcy Court. It is the current law of the

land that to find a lease has terminated, a bankruptcy court must look for a

Judgment of Possession in the State Courts which occurred pre-petition.

No such ruling exists in the instant case.

      The matter as to whether the lease had terminated was not properly

brought in a Motion for Extension of Time. Still, the existence of the lease

post-petition is Res Judicata. A Connecticut Court did take up the matter

and was not obligated to issue a Judgement of Possession. The

Bankruptcy Court cannot substitute its own judgement in the matter.




                                      35
        Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 36 of 37




        The Bankruptcy Court of Hartford has committed clear error. The

 Motion for Extension of Time should be granted. The record will show that

 the debtor filed a Motion to Accept the Lease of A&F on 02/24/2020 [116]

 and to accept the Executory Contract (Stipulation) on [205]. These motions

 are the proper forum as to whether the Lease had terminated or whether

 the Stipulation is an Executory Contract that can be assumed into the

 Bankruptcy Estate.

VIII.   Certificate of Compliance

    The appellant certifies this brief meets the requirements of Rule 8015.

 IX.    Notice and Certification

        Notice of this Motion has been provided to all persons required to

 receive notice according to the Federal Rules of Practice.

        I hereby certify that on the above caption date, a copy of the

 foregoing was filed with the court and served by mail on anyone unable to

 accept electronic filing. Notice of this filing will be sent by electronic mail to

 all parties by operation of the Court’s electronic filing system. Parties may

 access this filing through the Court’s CM/ECF System. The foregoing was

 also served on the aforementioned date, by email to the parties as

 indicated below.

 Goldstein, Eric (EGoldstein@goodwin.com); Thomas Moriarty
 (tom@mpslawfirm.com); Donald E. Frechette Esq.


                                         36
     Case 3:20-cv-00353-JAM Document 15 Filed 05/15/20 Page 37 of 37




(donald.frechette@lockelord.com); steven.e.mackey@usdoj.gov; Welsh,
Jaime A. (JWelsh@goodwin.com); Heidel, Kristen L
(KHeidel@goodwin.com); 'Stephen Sakonchick' sakon@flash.net;

                                        By:

                                              ______________________
                                                John Alan Sakon, Pro Se
                                                82 Folly Brook Lane
                                                Manchester, CT 06040
                                                Tel: (860) 793-1000
                                                Fax: (860) 675-4600
                                                Email: johnsakon@sakon.biz




                               Appendix




                                   37
